Citation Nr: 0124489	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  98-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cancer of the right 
tonsil region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from 
September 1967 to September 1969, including service in the 
Republic of Vietnam.  He also had service characterized as 
under other than honorable conditions from November 1978 to 
August 1979.  

In a May 1999 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for cancer of the right tonsil region to the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case has now been returned to the 
Board for appellate review.


REMAND

The veteran in this action has been diagnosed with carcinoma 
of the right tonsil region, which he contends is 
etiologically related to herbicide exposure during service in 
the Republic of Vietnam.  In support of his contentions, the 
veteran has submitted letters from private physicians. 

In May 1999, the Board remanded this matter to the RO for a 
determination as to whether the veteran's cancer of the right 
tonsil was included as a presumptive disorder under 38 C.F.R. 
§ 3.309(e).  The Board also directed that if it was 
determined that the veteran's cancer was not included as a 
presumptive disorder under 38 C.F.R. § 3.309(e), the RO 
should then attempt to corroborate the veteran's allegation 
of exposure to herbicide agents through the appropriate 
channels and, if corroborated, obtain a VA medical opinion.  

In September 2000, the Chief Public Health and Environmental 
Hazards Officer for VA concluded that the veteran's 
malignancy was not included as a presumptive disorder under 
38 C.F.R. § 3.309(e).  Therefore, exposure to herbicide 
agents may not be presumed under 38 C.F.R. § 3.307(a)(6)(3).  
See also McCartt v. West, 12 Vet.App. 164 (1999).  However, 
it appears that the RO did not undertake the other directives 
outlined in the May 1999 remand which were designed to 
further develop the record since an appellant is not 
precluded from establishing service connection with proof of 
direct causation just because the presumptive provisions of 
38 C.F.R. §§ 3.307, 309 are not met.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  
Therefore, while the Board regrets further delay in the 
appellate process, this matter must again be returned to the 
RO for full compliance with the directions set forth below.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake any additional action 
necessary to comply with the Veterans 
Claims Assistance Act of 2000 and 
implementing regulations.  

2.  The RO should contact the veteran 
with a request to provide any information 
that might corroborate his allegation 
that he was exposed to herbicide agents 
during his service in the Republic of 
Vietnam.  He should be requested to 
furnish as much detail as possible as to 
the claimed exposure, including his 
locations while serving in the Republic 
of Vietnam.

3.  The RO should request the veteran's 
complete service personnel records 
through the appropriate channels.  These 
records should be associated with the 
claims folder.  

4.  The RO should then provide the 
veteran's response, the veteran's service 
personnel records, and any other relevant 
information to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to research appropriate 
records to determine if the veteran was 
exposed to herbicide agents during his 
service in Vietnam.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran was exposed 
to herbicide agents during his service in 
the Republic of Vietnam.  If it is 
determined that the veteran was exposed 
to herbicide agents during his service in 
the Republic of Vietnam, the RO should 
arrange for an appropriate VA medical 
specialist to review the veteran's claims 
file and offer an opinion as to whether 
it is at least as likely as not that the 
veteran's cancer of the tonsil region is 
related to herbicide exposure or any 
incident of military service.  The 
examiner should also comment, if 
possible, in regard to the February 1997 
statement of Dr. Campbell, the December 
1996 statement of Dr. Smith, and the 
December 1999 statement of Dr. Salwen.  
If the examiner believes that an 
examination is necessary, it should be 
scheduled.  All opinions must be 
supported by a written rationale.  A 
discussion of the facts and medical 
principles involved would also be of 
considerable assistance to the Board.  

6.  When the requested development has 
been completed, the case should be 
reviewed in its entirety by the RO to 
determine if the benefit sought may be 
granted.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


